Robinson, J.
(concurring specially). This is an original application to review and cancel an order of tbe railroad commissioners adding 60 per cent to the water rates of tbe city of Bismarck.
Objection is made to tbe original jurisdiction of tbe court on tbe ground that tbe case does not present a matter of public concern, and on tbe ground that an attempt bas been made to remove tbe matter to the Federal courts. But tbe case does not present a question arising under tbe Constitution or laws of the United States. It is not removable. The case does present a question of public concern, because tbe ■ jurisdiction assumed by tbe railroad commissioners extends not merely to tbe city of Bismarck, but to all other cities of tbe state and affects tbe public welfare. This court does not assume original jurisdiction *192or issue original writs as a matter of course. Before issuing an original writ and making an order for a stay of proceedings, the court does well consider and decide on the propriety of taking jurisdiction, and its decision is final.
The case presents only two questions: (1) Have the railroad commissioners any supervision over the affairs of cities or any right to decide on matters which do not pertain to railroads? (2) If the railroad commissioners have any jurisdiction to fix the water rates of a public utility above the maximum rates of its charter, did they have it in this particular case ? There is no claim that the commission has any such power except under the Public Utility Act (Laws 1919, chap. 191). Section 4 provides: The commissioners shall have power, after notice and a hearing, to enforce, originate, establish, modify or adjust and promulgate tariff’s, rates, tolls and charges of all public utility corporations. Also, that when any public utility corporation shall ask to have the rates raised above the maximum rates of its charter, -it shall furnish the commission with-data as follows: (1) The original cost of all its property; (2) the date of the acquisition of such property; (3) the amount of any money invested in the property; (4) the amount of stock outstanding; (5) blue prints showing the location and position of all mains, poles, lines, wires and all other property belonging to the company, and such like.
Now on the record there can be no just claim of any compliance or attempt to comply with § 4 of the act. The public utility company did not file with the commission any petition for an increase of rates. The commission did not give any notice of an application and a hearing for an increase of rates. The city did make application to the commission for an order to compel the utility company to render better service and did allege that in many respects the service rendered was defective, the water muddy and unfit for use. And after hearing on that petition, and on that only, the commission made the order in question. There was no petition for an increase in rates, no hearing or notice or any attempt to give notice in regard to the. same. Hence, the order made by the commissioners is contrary to the first principles of law and it is void.
The further question is: Have railroad commissioners any supervision over the affairs of cities and a right to fix the water rates of a *193public utility above maximum rates of its charter ? The railroad commissioners are constitutional officers and it is hard, to say on what principle they can be made beasts of burden. If the legislature may impose on them the duty of fixing rates and charges for public utilities, why not the duty of working six hours a day on the highways? We all know that if the commission do their duty they must, during the business hours of every day, give all their time to the consideration of railroad matters. Wo know that if the commissioners run around the country and give a large portion of their time — as they have been doing — • to hearings in regard to rates, charges, and the conduct of public utility corporations they must neglect their duties as railroad commissioners. We know that a city is competent to contract with public utility companies in regard to rates that may be charged for services and when, as in this ease, a city gives to a utility company a charter authorizing it to use the streets of the city and to put down and construct water mains on condition that it shall furnish water at a sum not to exceed a prescribed maximum rate, and that charter is accepted, it constitutes a contract between the city and the company, and the contract is protected against impairment by the Constitution of the United States. The legislature may not pass any law impairing the obligation of contracts and, of course, it may not authorize a commission to do what it is prohibited from doing.
Pursuant to § 130 of the Constitution, the legislature has by law provided for the organization of municipal corporations. Each city, by its council or commission, has power to control its own finances and property and has power to make internal improvements and to engage in any industry, enterprise, or business the same as a natural person. A city is a self-governing, corporate entity, and its contracts with public utility companies are not subject to review Or modification by any railroad commission. A contract between a city and a public utility company is protected against impairment just as much as d contract between two natural persons. Hence the order for a 60 per cent ' increase of water rates is void. ' ■ •
Order reversed and cancelled.